Citation Nr: 1716780	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B. G., a friend of the Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The matter was previously remanded by the Board in August 2011, April 2014 and January 2016, when it was remanded for additional development.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

The Veteran's schizophrenia had onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for schizophrenia, which constitutes a full grant of the benefit sought on appeal, a discussion of VA's duties to notify and assist is not required.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a psychiatric disorder.  He asserts that the symptoms of nervousness and anxiety he experienced in service were manifestations of an acquired psychiatric disorder.

The Veteran's service treatment records (STRs) reflect treatment in September and October 1974 for complaints of his "whole body falling asleep[,]" as well as numbness and tingling in his hands and toes.  A March 1976 entry indicates the Veteran's mother referred him due to behavior he was exhibiting while at home - staying out most of the night, never staying still and stating he has a crawling sensation under his scalp.  In April 1976, the Veteran was evaluated and the clinician noted that his scores were of questionable validity.  The Veteran appeared to be confused and was asking for help.  The clinician noted that the Veteran had multiple problems but it was hard to determine a specific diagnosis due to confused test results.  The clinician stated "[b]est guess is borderline leaning toward Schiz.  Consider possible drug abuse."  The Veteran's service personnel records also indicate he was subjected to a court martial in May 1978 due to a physical altercation he was involved in with his captain.

The Veteran's post-service VA medical treatment records show a diagnosis of schizophrenia in December 2006.  At that time, the Veteran reported he was violent and experienced outbursts approximately once a year.  The Veteran reported an incident where he had hit someone in the head with a bat and was taken to jail.  He also stated that while he was in service, he body slammed his captain.

During his April 2011 Board hearing, the Veteran testified that he was treated for nervousness in service and that following service he continued to experience mental health issues, but did not seek treatment.  He testified that he was diagnosed with schizophrenia in 2005.
The Veteran underwent a VA mental disorders examination in September 2011.  The accompanying opinion, as well as the subsequent opinions obtained in June 2014 and January 2016, was deemed inadequate by the Board.  These inadequate, negative nexus opinions failed to consider the Veteran's lay statements regarding his in-service and post-service symptoms and failed to address his self-reported violent behavior.  Notably, these opinions relied on the absence of treatment for psychiatric symptoms for several years following the Veteran's discharge from service and the fact that he was not diagnosed with schizophrenia until 2006 in finding that the Veteran's schizophrenia was not related to his active service.

Therefore the Board requested an opinion from a Veterans Health Administration (VHA) specialist in February 2017 as to whether it is at least as likely as not that the Veteran's current diagnosis of a psychiatric disorder, to include schizophrenia had is onset during service, or is otherwise related to the Veteran's service, including his reports of in-service nervousness and an evaluation for a nervous condition, and his lay statements regarding violent behavior in service.  An opinion was provided in May 2017 by a VA psychologist who conducted a thorough review of the Veteran's electronic file in conjunction with rendering the requested opinion.  The VHA specialist noted that the Veteran's service treatment records document that the Veteran was seen for mental health symptoms on several occasions during service.  The examiner noted that the Veteran's complaints of feeling numbness, tingling and crawling sensations "may well have reflected the presence of tactile hallucination(s), one of the positive symptoms of Schizophrenia Spectrum Disorders."  The examiner also noted that the STRs reflect the Veteran's reports of heavy drinking of alcohol in service and stated that it is not uncommon for individuals, who for the first time, are experiencing the symptoms of a psychotic disorder to use alcohol and/or other substances in an attempt to self-medicate.  Additionally, the examiner acknowledged the incident in service which resulted in the Veteran's court martial proceedings - the Veteran's violent behavior toward his superior commissioned officer.  The VHA specialist stated that incidents such as these "are consonant with decline in functioning frequently seen in persons with serious mental illnesses such as Schizophrenia and Schizophrenia Spectrum and other Psychotic Disorder."

As discussed above, the Board previously determined that the September 2011, June 2014 and January 2016 VA opinions were inadequate in part because the VA examiners relied on the Veteran's lack of treatment for psychiatric symptoms until many years after his discharge from service and did not consider the Veteran's lay statements regarding his symptoms.

The Board finds the May 2017 VHA medical expert opinion that the symptoms the Veteran experienced in service were at least as likely as not early manifestations of the Veteran's currently diagnosed schizophrenia was well reasoned and thoroughly considered the Veteran's complete medical history.  The VHA specialist opined after reviewing the medical records that it is as least as likely as not that the symptoms the Veteran experienced in service were early manifestations of schizophrenia.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Thus, given the probative opinion by the expert regarding the Veteran's schizophrenia and resolving all doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, namely, schizophrenia is warranted.


ORDER

Service connection for schizophrenia is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


